Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 15, 2017

The Court of Appeals hereby passes the following order:

A18E0026. CENSULLO v. CENSULLO.

      Applicant’s Emergency Motion for an Extension of Time is hereby Granted.
Said application shall be filed on or before December 27, 2017.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/15/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.